               Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA

    United States of America,                            )
                                                         )
                  v.                                     ) Criminal No. 21-51
                                                         )
AARON SHEFLER,                                           )
                                                         )
                               Defendant.                )


                                        MEMORANDUM OPINION


          I.      Introduction

          Pending before the court is a motion for early termination of supervised release 1

filed by counsel on behalf of defendant Aaron Shefler (“Shefler”) (ECF No. 2). Shefler

argues that his term of supervised release should be terminated because he is married

and has two children, owns and operates two businesses, and has complied with all

conditions of his supervision. The government filed a response in opposition (ECF No.

5), contending that early termination of Shefler’s term of supervised release is not in the

interest of justice or warranted by the factors set forth in 18 U.S.C. § 3553(a) and that

Shefler failed to meet his burden to articulate grounds for early termination. Shefler’s

motion for early termination of supervised release is fully briefed and ripe to be decided

by the court. For the reasons set forth in this opinion, Shefler’s motion for early

termination of supervised release will be denied without prejudice to refile.




1
 The motion is captioned incorrectly as a motion to terminate probation. It is undisputed that Shefler is serving a
term of supervised release.
             Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 2 of 8




       II.      Procedural History

       On December 13, 2006, in the United States District Court for the Northern

District of New York, Shefler was charged in a superseding indictment with: (1)

conspiracy to distribute more than 100 kilograms of marijuana; (2) possession of a

firearm in furtherance of drug trafficking; and (3) possession of a firearm by an

unauthorized drug user. On April 29, 2009, Shefler pleaded guilty to all counts. On

October 15, 2009, that court sentenced Shefler to a total term of imprisonment of 138

months (the statutory mandatory minimums for counts 1 and 2 – which had to be

consecutive – resulted in a total mandatory term of 120 months), followed by a total

term of supervised release of 5 years. In 2015, Shefler’s total term of imprisonment was

reduced to 123 months. His total term of supervised release remained 5 years.

       Shefler was released from prison in October 2018. His case was transferred to

this court in November 2018. There was no activity on the docket until the pending

motion. Shefler has completed roughly half of his term of supervised release, which is

scheduled to expire in October 2023.

       “Defendant bears the burden of establishing that his conduct and the interests of

justice justify an early termination of supervised release.” United States v. Williams, No.

CRIM.A. 02-216, 2006 WL 618849, at *1 (E.D. Pa. Mar. 13, 2006). This court did not

impose the original sentence and, therefore, its information is limited to Shefler’s

presentence investigation report (“PIR”), the docket records provided by the transferring

court (ECF No. 1), and the materials submitted by the parties. The Judgment reflects a

recommendation that Shefler participate in substance abuse treatment. This court does




                                             2
                 Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 3 of 8




not have access to the statement of reasons for imposing the original sentence or the

subsequent reduction of Shefler’s prison term.

          III.      Discussion

                    A. Applicable Law

          A district court has the discretion to grant the early termination of a defendant’s

term of supervised release2 under 18 U.S.C. § 3583(e). United States v. Melvin, No.

20-1158, 2020 WL 6108619, at *3 (3d Cir. Oct. 16, 2020). Pursuant to § 3583(e):

           [t]he court may, after considering the factors set forth in section
           3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6), and
           (a)(7)—

                    (1) terminate a term of supervised release and discharge the
                        defendant released at any time after the expiration of one
                        year of supervised release, pursuant to the provisions of
                        the Federal Rules of Criminal Procedure relating to the
                        modification of probation, if it is satisfied that such action
                        is warranted by the conduct of the defendant released
                        and the interest of justice.

    18 U.S.C. § 3583(e)(1). As specified in § 3583(e)(1), in exercising its discretion, the

    district court must consider the following factors:

                 − the nature and circumstances of the offense and the history and
                   characteristics of the defendant, § 3553(a)(1);

                 − the need for the sentence imposed to afford adequate deterrence to
                   criminal conduct, protect the public from further crimes of the defendant,
                   and provide the defendant with needed educational or vocational training,
                   medical care, or other correctional treatment in the most effective
                   manner, § 3553(a)(2)(B)-(D);

                 − the sentencing range established by the Sentencing Commission, §
                   3553(a)(4);

2         Supervised release “serves an entirely different purpose than the sentence
imposed under § 3553(a).” Pepper v. United States, 562 U.S. 476, 502 n. 15 (2011). It
“fulfills rehabilitative ends, distinct from those served by incarceration.” United States v.
Johnson, 529 U.S. 53, 59 (2000).
                                                     3
             Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 4 of 8




              − any pertinent policy statement issued by the Sentencing Commission, §
                3553(a)(5);

              − the need to avoid unwarranted sentence disparities among defendants
                with similar records who have been found guilty of similar conduct, §
                3553(a)(6); and

              − the need to provide restitution to any victims of the offense, § 3553(a)(7).

    “After considering these factors, the court may provide relief only if it is satisfied that

    early termination is warranted by the defendant's conduct and is in the interest of

    justice.” Melvin, 2020 WL 6108619, at *3. District courts need not make specific

    findings of fact with respect to each § 3553(a) factor; it is sufficient for the court to state

    that it considered the statutory factors. Id.

          The Third Circuit Court of Appeals recently clarified that the general rule is that

early termination of a term of supervised release under § 3583(e)(1) “will be proper ‘only

when the sentencing judge is satisfied that new or unforeseen circumstances’ warrant

it.” Id. (quoting United States v. Davies, 746 F. App'x 86, 89 (3d Cir. 2018), cert. denied,

139 S. Ct. 1275, 203 L. Ed. 2d 280 (2019)). The court of appeals in Melvin explained:

          That is because, if a sentence was “sufficient, but not greater than
          necessary” when first pronounced, 18 U.S.C. § 3553(a), we would expect
          that something will have changed in the interim that would justify an early
          end to a term of supervised release.

Id. The court of appeals, however, “disavow[ed] any suggestion that new or unforeseen

circumstances must be shown.” Id. (emphasis added).3 In other words, “a district court



3      The court of appeals explained that the language in United States v. Laine, 404
F. App’x 571, 573-74 (3d Cir. 2010), that “early termination of supervised release under
section 3583(e) should occur only when the sentencing judge is satisfied that something
exceptional or extraordinary warrants it,” is not based upon the statute and is not
binding precedent. Melvin, 2020 WL 6108619 at *3.
                                                    4
          Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 5 of 8




need not find that an exceptional, extraordinary, new, or unforeseen circumstance

warrants early termination of a term of supervised release before granting a motion

under 18 U.S.C. § 3583(e)(1).” Id. The district court must be “satisfied that early

termination is warranted by the defendant's conduct and is in the interest of justice.” Id.

(quoting 18 U.S.C. § 3583(e)(1)).

       The court will consider the pertinent factors set forth in § 3553(a) as instructed in

§ 3583(e)(1), to the extent possible, to determine whether early termination of Shefler’s

term of supervised release is warranted by his conduct and in the interest of justice.

              B. Section 3553(a) Factors

                     1. The nature and circumstances of the offense and the
                        history and characteristics of the defendant, § 3553(a)(1)

       Shefler was a leader or organizer of a serious drug conspiracy which involved

large quantities of marijuana and firearms. As set forth in the PIR, one co-conspirator

obtained 20 loads for Shefler, each containing 100 pounds or more of marijuana. In

April 2006, officers seized over $300,000 in U.S. currency from the conspirators. Drugs

and guns are a bad combination that presents a serious danger to the community. The

sentencing court imposed a lengthy term of imprisonment and a 5-year term of

supervised release. The mandatory minimum term of supervised release required by

statute was 4 years. The court is aware of the challenges in daily living posed by

Shefler’s medical condition. The court recognizes that Shefler has engaged in

substantial rehabilitative efforts and now owns and operates two businesses and has a

supportive family. The court applauds Shefler’s efforts and urges him to continue.

       Based upon the information presented to this court, Shefler has led a law-abiding

life since his release from imprisonment. The serious nature of his crimes, however,

                                             5
          Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 6 of 8




weighs against the early termination of his supervised release. As the government

points out, the fact of his compliance may reflect that supervision is serving its deterrent

and rehabilitative purposes.

                     2. The need for the sentence imposed to afford adequate
                        deterrence to criminal conduct and protect the public from
                        further crimes of the defendant, and provide the defendant
                        with needed educational or vocational training, medical
                        care, or other correctional treatment in the most effective
                        manner, §§ 3553(a)(2)(B)-(D)

       Shefler received the benefit of a reduction in his term of imprisonment, from 138

months to 123 months. The sentencing court never reduced the term of supervised

release, which remained 5 years. A lengthy term of supervision deters criminal conduct

and protects the public from further crimes by a defendant. Under those circumstances,

early termination of Shefler’s supervision is not warranted.

                     3. The sentencing range established by the Sentencing
                        Commission, § 3553(a)(4)

       There is no evidence that this factor warrants early termination of supervised

release, particularly in light of the statutory mandatory minimum of 4 years.

                     4. Any pertinent policy statement issued by the Sentencing
                        Commission, § 3553(a)(5).

       The parties did not discuss any pertinent policy statements.

                     5. The need to avoid unwarranted sentence disparities among
                        defendants with similar records who have been found
                        guilty of similar conduct, § 3553(a)(6).

       There is no evidence that Shefler’s term of supervised release should be

terminated to avoid unwarranted sentencing disparities among defendants with similar

records who have been found guilty of similar conduct, particularly in light of the

statutory mandatory minimum of 4 years of supervised release.
                                             6
          Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 7 of 8




                     6. The need to provide restitution to any victims of the
                        offense, § 3553(a)(7).

       This factor is not applicable.

              C. Whether early termination is warranted and in the interest of
                 justice

       In support of his motion, Shefler asserts that he abided by all conditions of

supervised release. Compliance with the conditions of supervision, including refraining

from engaging in criminal conduct, is required behavior while serving a term of

supervised release. United States v. Banks, No. 04-176, 2015 WL 926534, at *4 (W.D.

Pa. Mar. 4, 2015) (citing United States v. Medina, 17 F. Supp. 2d 245, 247 (S.D.N.Y.

1998) (“While [the defendant’s] post-incarceration conduct is apparently unblemished,

this alone cannot be sufficient reason to terminate the supervised release since, if it

were, the exception would swallow the rule.”)). The fact of compliance may very well

mean that supervision is serving its deterrent and rehabilitative purposes and

continuation of it to full term will achieve its desired effects on the supervised individual

and community.

       Shefler did not articulate any particular hardship that he experiences due to the

terms of his supervision. If there is a particular adverse impact, Shefler should explore

with his probation officer whether his conditions may be modified to address his

concern. Shefler’s conduct while on supervision is commendable, but, considering the

foregoing § 3553(a) analysis, especially the serious nature of his crimes, the need to

deter criminal conduct, and the safety of the community, the interests of justice are best

served by him completing his term of supervised release.




                                              7
            Case 2:21-cr-00051-JFC Document 9 Filed 03/17/21 Page 8 of 8




      IV.      Conclusion

      Based upon the foregoing, the court will deny the motion for early termination of

supervised release (ECF No. 2) without prejudice.

      An appropriate order follows.



Dated: March 17, 2021                          BY THE COURT:

                                               /s/ JOY FLOWERS CONTI
                                               Joy Flowers Conti
                                               Senior United States District Judge




                                           8
